Title: Henry Laurens to the Other American Peace Commissioners, 9 August 1783
From: Laurens, Henry
To: Other American Peace Commissioners


          
            Gentlemen.
            London 9th. August 1783.
          
          Availing my self of your consent & recommendation I embarked at le Havre on board
            the Washington & Sailed from thence the 1st. Inst. On the 2d. at 9 o’Clo. AM. we were within six Leagues of Poole in
            Dorsetshire. The Wind being very favorable, I quitted the Ship, went on board a small
            Hoy bound to Poole & urged Capt. Barney to proceed on his Voyage, leaving my
            excellent Post Carriage to take its fate on the Ship’s Deck in preference to the risque
            of delaying him a single hour. Had the Wind been Westerly I might have detained him a
            few days for dispatching to Congress the result of my applications to the Ministers of
            this Court. I judge from the state of the Winds since I parted with Capt. Barney, he was
            clear of the Channel on Sunday Night the 3d. & that he is now 150 or 200 Leagues
            advanced on his Voyage.
          I arrived in London late in the Night of the 3d. on the 5th. had a conference with the
            Rt Honble. C J Fox Esqr. which I commited to writing as soon as it had ended. I shall
            give it in short dialogue as the best way, not pretending to accuracy in every word but
            fully preserving the sense & substance.
          Mr. Fox—I suppose Mr. L. you wish to forward the Ratification of the Provisional
            Articles.
          L. I could wish that was done Sir, but tis not the particular business which I have in
            charge.
          F. I understood from Mr. Hartley’s Letter which you sent me it was, but he does not
            speak possitively.
          
          L. No Sir, the only business I have in Charge is to enquire, whether a Minister from
            the US of America would be properly received at this Court.
          F. Most undoubtedly, I could wish there was one here at present, I think we have lost
            much time from a want of a Minister from your side.
          L. then Sir, will you be so good as to ask his Majesty the Question & inform
            me.
          F. I’ll take the King’s pleasure tomorrow & you shall hear from me, I suppose there
            is already a conditional appointment of some person now in Europe.
          L. Not that I know of, tho’ I don’t know the contrary, but I have an excellent
            opportunity for writing to Congress & I have no doubt an appointment will be
            immediately made.
          F. that’s unlucky, there must be two crossings the Ocean then; If a Minister from
            Congress had been here we might have done our business in half the time we have already
            spent, but I shall certainly inform you to Morrow, this is the very time a Minister from
            your people is most necessary.
          L. tho’ I have nothing particularly in charge except the business already mentioned, I
            regret the delay of both the Commercial & definitive Treaty. We had flattered our
            selves with hopes in March & April that both would have been finished in a few
            days.
          F. Why as to a Definitive Treaty, I don’t see any necessity for one, or not
            immediately. The Provisional Articles are to be inserted in & constitute a Treaty—a
            Ratification of those I apprehend will answer all purposes of a Definitive Treaty they
            may be made definitive.— The Case with respect to France & Spain differs widely, several articles in our Preliminaries with them refer to a
            definitive Treaty.
          L. I agree with you Sir, the Provisional Articles mutually ratified may by the consent
            of the Parties be made definitive, but there may be additional articles suggested &
            agreed to for mutual benefit.
          F. that’s very true but I don’t see any at present. I very much regret the want of a
            Minister from America.
          L. Permit me Sir to ask you, Is it intended by the Proclamation of the 2d July to
            exclude American Ships from the West India Trade between the United States & the
            British Islands?
          F. Yes certainly it was so intended, in order that we might have something to Treat
            for, & this will [be] a subject for Commercial
            Treaty—
          On the 6th. I waited upon His Grace the Duke of Portland. His Grace
            was equally clear & possitive as Mr. Fox had declared himself, that a Minister from
            the United States of America would be well received at this Court. & also regreted
            that an appointment had not earlier taken place.— I touched upon the Commercial &
            definitive Treaty refered to conversations & assurances in March & April,
            intimated my apprehensions of pernicios effects, which might arise from excluding
            American Ships from a freedom of Trade between the United States & the British West
            India Islands, adding what I had learned from Doctor Franklin of the Commerce intended
            by the Court of France to be permited between our America & the French Islands. I can only say, the Duke seemed to wish
            that every thing had been settled to mutual satisfaction & to hope that every thing
            would soon be settled. Yesterday by desire of Mr. Fox I called upon him again, he said
            he had not seen the King, but that he had transmited an Account to His Majesty of my
            application, that we might be perfectly satisfied however, a Minister from Congress
            would be well received, that the appointment of one was much wished for here. That he must take blame to himself in some degree for the long delay of a Commercial regulation, but that business would
            now be soon finished. He had no objection himself to opening the West India Trade to the
            Americans, but there were many parties to please “& you know added Mr. Fox, the
            people of this Country very well.” Yes Sir, I know something of them, & I find not
            only the West India Planters but some of the most judicios Merchants anxios for opening
            the Trade, I have been told by some of them they should be ruined without it. “I believe
            all this, said Mr. Fox but there are other people of a different opinion. As to the
            Definitive Treaty, there may as you observed be new articles necessary for mutual
            advantage & we may either add such to the Provisional Articles & make the whole
            definitive or make a New Treaty, but I understand it is expected this should be done
            under the Eye of, or in concert with the Court of France which for my own part I don’t
            like and can’t consent to.”
          I replied, “in my opinion a New Treaty definitive would be best as well for
            incorporating additional Articles as for clearing away some of the Rubbish in the
            Provisional, which contained if not nonsense, more than a little ambiguity. That tho’ I
            did not see the necessity for it now, yet I had been told it was expected our definitive
            Treaty should be finished in communication with the French Court. But as I had formerly
            observed I had received no charge on this head & spoke only the sentiments of Mr.
            Laurens to Mr. Fox not to a Minister of Great Britain.”
          I have detailed facts as fully & fairly as memory has enabled me, I leave them with
            you under this one remark that we are Cooler in the Dog Days than we were at the Vernal
            Equinox. The Philosophy of Versailles & Passy may account for & guard against
            the effects of extreme changes.
          I have found my presence at this juncture of some use in explaining or attempting to
            explain the late Mutiny at Philadelphia, the Enemies of this Kingdom & the United
            States had exulted, the friends to both had too much abandoned
            themselves to dread that the Soldiery had assumed the Reins of Government & that all
            the States of America were rushing into Anarchy. Capt. Carbary & Lieutt. Sullivan
            those rash Young Officers who led on the Mutineers to the State House, arrived a few
            days ago; the former has been with me expressing deep concern for his misconduct,
            desiros of returning with an assurance of personal safety & wanting Money for
            supporting daily expences, alledging that the United States “are indebted to him at
            least £1200. Currency exclusive of Land.” I have recommended to him to return
            immediately, to demean himself to the Laws of his Country & submit to the
            Magnanimity of Congress. He expresses a dread of undergoing a Trial. Could I afford it
            & were to advance Money for his living in London, should I not incur censure at
            home? I beg you will communicate such particulars of that disturbance & the event of
            it as you may have learned, & your opinion for my conduct respecting these
              Officers.
          Mr. Barclay will tell you of a display
            of the American Standard under a triumphant British Pendant at a very Capital Inland
            Fair. Trifling as the Insult may appear it discovers a little Leaven at Center. With
            every good wish & with very great Respect & Esteem I have the honor to be
            Gentlemen Your faithful & Obedient servant
          
            Henry Laurens.
            Their Excellencies The Ministers Plenepotentiary from the United
              States of America at Paris.
          
         
          Endorsed by John Jay: Mr Laurens 9 Augt.
            1783
        